 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  544The Waldinger Corporation and United Association of Journeymen and Apprentices of Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO, Local No. 72.  Case 10ŒCAŒ30575 June 30, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On July 16, 1998, Administrative Law Judge Law-rence W. Cullen issued the attached bench decision.  The Respondent filed exceptions and a supporting brief, and the Charging Party filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2 The issue presented in this case is whether the Re-spondent was privileged to withdraw its voluntary recog-nition of the Union because of a supervisor™s involve-ment in the union meeting at which the employees signed cards authorizing the Union to represent them.  As ex-plained below, we agree with the judge™s finding that the Respondent violated Section 8(a)(5) and (1) by with-drawing recognition from the Union. Background The Respondent is a heating and air-conditioning ser-vice company that primarily services commercial and industrial customers.  In addition to its general manager, William McMillen, and 3 administrative employees, it employs 13 ﬁfieldﬂ employees or service technicians, including Service Supervisor Arthur Peterson.3  Prior to August 1997,4 the Respondent was party to the National Mechanical Equipment Service and Maintenance Agreement between the Mechanical Service Contractors of America and the International Union, covering the Respondent™s service employees.  This 8(f) agreement was effective by its terms from August 16, 1995, through August 15, 2000, and from year to year thereafter, unless terminated by a party giving written notice no fewer than 60 days prior to August 16 of each year.5  On June 11, the Respondent timely notified the International that it was terminating the collective-bargaining agreement, effective August 16.  The International in turn notified Plumbers Local 72 (the Union), and Union Organizer Clyde Jones contacted McMillen about signing a local agreement.  The Respondent declined.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.   Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The Respondent also excepts to the implication in the judge™s rec-ommended Order that it owes backpayments to union benefit funds.  What funds, if any, the Respondent will be required to make payments to and how much must be paid are matters to be determined in the compliance stage of this proceeding.  3 At the hearing, the General Counsel and the Respondent stipulated that Peterson was a supervisor within the meaning of Sec. 2(11) of the Act, but the parties expressly disagreed about any impact Peterson™s supervisory status may have had on the Union™s acquisition of majority status. 4 All dates are in 1997. In July, Jones contacted Peterson and asked him to no-tify unit employees that a meeting would be held at the union hall on July 31.  Peterson was a longtime member of Local 72, and the Respondent was aware of that.  On the evening of July 31, all 12 of the Respondent™s service technicians and Peterson met with Jones and other Local 72 representatives at the union hall.6  Peterson also advo-cated that they become members of Local 72 because this was the way to assure the continuation of the wage and benefit ﬁpackageﬂ they had enjoyed under the 8(f) agreement with the Union.  He pointed out that the Re-spondent had not divulged any information about what benefits they would receive from the Respondent as a nonunion contractor; whereas, the benefit package of the union contract was a known quantity.  As one employee testified, Peterson compared it to a quiz show:  ﬁ[W]e didn™t know what was behind Door No. 2, but we knew what was behind Door No. 1.ﬂ The union representatives left the room so that the em-ployees could discuss the matter among themselves.  Employee Timothy Hahn testified that prior to leaving the room the union representatives instructed the em-ployees to vote whether they wanted to be represented.  Hahn testified that Peterson and employees Pat Ratliff, Joe Beck, and Bob Purves griped that the Respondent ﬁwas screwing usﬂ and that they pointed to items in ﬁthe Union bookﬂ and said ﬁwe should have got this and we should have got that.ﬂ  Employee Otis Borders spoke against union representation.  Hahn also testified that Ratliff and Peterson suggested that the employees vote whether to be represented by the Union.  Purves con-curred, saying that he wanted to get home.      5 The General Counsel and the Respondent entered into the follow-ing stipulation regarding the unit: All full-time and part-time HVAC service technicians employed by the [Respondent] out of its 1600 Wilson Way, Suite 12, Smyrna, Georgia, branch office, but excluding all office clerical employees, sales employees, subcontractors, professional employees, confidential employees, all other employees employed by the [Respondent], guards and supervisors as defined in the Act.  The unit constitutes an appropriate unit for the purposes of collective bargaining under a prehire agreement within the meaning of Sec. 8(f), as well as under Sec. 9(b) of the Act.  6 The record indicates that the Union notified Peterson and another employee about the July 31 meeting because they were members and the Union did not have the other employees™ addresses and telephone numbers.  Employees learned of the meeting from Peterson and by word of mouth. 331 NLRB No. 70  WALDINGER CORP. 545The employees took a vote by going around the table 
and determined that a majority desired representation.  
Peterson informed the union representatives, who then 
reentered and distributed authorization cards.  Nine ser-
vice technicians, including Peterson, signed cards author-
izing Local 72 to represent them.  McMillen testified that 
at 10 p.m. the same day, a 
service technician telephoned 
him at home ﬁand completely reiterated what had tran-
spired at that meeting,ﬂ incl
uding the fact that all 13 ser-
vice technicians attended th
e meeting and 9 of them 
signed cards. 
On August 1, Jones went to McMillen™s office, told 
McMillen that the Union had authorization cards signed 

by a majority of the unit employees, and presented a let-
ter signed by Business Agent Richard Oliver demanding 
recognition of Local 72.  According to Jones, whose tes-
timony the judge credited, McMillen fanned the signed 
authorization cards that Jones showed him.
7 McMillen 
told Jones that the Respondent would meet and negotiate 
with the Union.  Jones asked who would represent the 
Respondent in negotiations, and McMillen answered that 
he would let him know after talking with the Respon-
dent™s president, Thomas Koehn.   
On August 4, Koehn sent a letter to Oliver stating in 
part, ﬁWe would be happy to conduct such negotiations, 

beginning immediately, at a 
time and place agreeable to 
both parties.ﬂ  The letter requested to meet during the 
week of August 11. 
After sending that letter, Koehn went on vacation.  
Upon his return, Koehn was advised by McMillen that he 

had received a petition signed by a majority of unit em-
ployees indicating that they did not wish to be repre-
sented by the Union.  Motivated by that petition and the 
ﬁunfoldingﬂ information about Peterson™s ﬁrole with the 
employees,ﬂ Koehn sent the Union a letter on August 11 

in which he withdrew recognition based on the Union™s 
lack of majority status 
and canceled the negotiation 
meeting scheduled for that week.
8  The Respondent also 
ceased making contributions to the Union™s pension 

funds on that date.  The Respondent and the General 
Counsel stipulated that on August 18 the Respondent 
unilaterally implemented a pay increase, a profit-sharing 
and savings plan, a flexible benefit plan, a health insur-
ance plan, and six paid holidays for unit employees.
9 The judge found that the Union obtained majority 
status on July 31, when it 
received signed authorization 
                                                          
                                                           
7 McMillen testified that he declined to see the cards, but that he 
ﬁdefinitelyﬂ was given an opportunity to do so. 
8 There is no issue before us regarding the validity of the employee 
petition; nor is the Respondent claimi
ng that it is entitled to withdraw 
recognition on the basis of it.  The Respondent™s argument before the 
Board is simply that it was entitled 
to withdraw recognition because the authorization cards supporting the Union™s demand for recognition 
were tainted by Peterson™s participation. 
9 Although the stipulation states that the unilateral changes were im-
plemented on August 18, 1998, it is 
apparent that the parties meant 
1997.  
cards from 9 of the 13 employees present at the union 
meeting.  Based on the stipulation between the General 
Counsel and the Respondent, and on evidence that Peter-
son exercised authority to responsibly direct, hire, disci-
pline, evaluate, and administ
er pay raises, the judge fur-
ther found that Peterson was a supervisor.  The judge 
rejected the Respondent™s co
ntention that the authoriza-
tion cards were tainted by Pe
terson™s involvement, noting 
that there was no evidence of any coercion by Peterson in 
the Union™s solicitation of authorization cards.  The 
judge noted that two of the 
three employees who testified 
about Peterson™s conduct did not sign authorization 

cards, and found that Peterson clearly espoused his own 
views to employees, a position that was at odds with the 
Respondent™s position.  
The judge further found that McMillen, the highest 
ranking company official at the Smyrna branch, extended 

voluntary 9(a) recognition on behalf of the Respondent 
on August 1, and that Company President Koehn reaf-
firmed that recognition on August 4.
10  The judge also found that having voluntarily 
recognized the Union, the 
Respondent was obligated to bargain in good faith for a 

reasonable period of time, and that absent a reasonable 
period of time for bargaining, the Respondent could not 
rely on the employee petition to withdraw recognition.
11 Therefore, the judge conclu
ded, by prematurely with-
drawing recognition and unilaterally implementing 

changes in wages and benefits, the Respondent violated 
Section 8(a)(5) and (1). 
Discussion 
As explained below, we agree with the judge that the 
Union obtained valid authorization cards from a majority 
of unit employees and that the cards were not tainted by 
Peterson™s participation.  Accordingly, we further agree 
with the judge that the Respondent violated Section 
8(a)(5) and (1) by withdrawing recognition 10 days after 
it voluntarily recognized the Union and by making uni-
lateral changes.
12 The Board has long recognized that a supervisor™s par-
ticipation in a union™s organizational campaign will taint 
the union™s card majority only where the supervisor™s 
participation may be found to have deprived employees 
of the opportunity 
to exercise free choice in selecting a 
 10 The judge relied on 
John Deklewa & Sons, 
282 NLRB 1375, 1387 
fn. 53 (1987); 
Golden West Electric,
 307 NLRB 1494, 1495 (1992); 
MFP Fire Protection, Inc.,
 318 NLRB 840 (1995); 
Hayman Electric, 
314 NLRB 879 (1994); and 
Brannan Sand & Gravel Co.,
 289 NLRB 
977 (1988). 
11 Brooks v. NLRB,
 348 U.S. 96 (1954); 
Den-Tal-EZ, Inc.,
 303 
NLRB 968 (1991); 
Keller Plastics Eastern,
 157 NLRB 583, 587 
(1966); and 
Cayuga Crushed Stone, 
195 NLRB 543, 545 (1972), enfd. 
474 F.2d 1380 (2d Cir. 1973). 
12 As noted above, the Respondent does not dispute that the Union 
requested, and the Respondent granted,
 recognition of the Union as the 
employees™ representative within the m
eaning of Sec. 9(a) of the Act.  
The Respondent argues only that the Union™s basis for claiming major-
ity support was tainted by Peterson™s participation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  546collective-bargaining representative. 
Juniata Packing 
Co.,
 182 NLRB 934, 935 (1970), enfd. in relevant part 
464 F.2d 153 (3d Cir. 1972); 
El Rancho Market,
 235 
NLRB 468, 473 (1978).  Specifically, to find authoriza-
tion cards tainted by supervisory conduct, the Board has 
required evidence that establishes either that the supervi-
sor™s activity was such as to have implied to employees 

that their employer favored 
the union or that there is 
cause for believing that employees were coercively in-
duced to sign authorization cards because of fear of su-
pervisory retaliation.  
WKRG-TV, Inc., 190 NLRB 174, 
175 (1971), enfd. 470 F.2d 1302 (5th Cir. 1973); 
Or-
lando Paper Co.
, 197 NLRB 380, 387 (1972), enfd. 480 
F.2d 1200 (5th Cir. 1973); 
El Rancho Market,
 supra; and 
Kut Rate Kid & Shop Kwik,
 246 NLRB 106, 107 
(1979).
13 Based on our examination of the record, we do not find 
that either of these conditions is present in this case.  To 
begin with, the Union™s organizational campaign began 
only after the Respondent terminated the National Me-
chanical Equipment Service 
and Maintenance Agreement 
with the International Union and refused the Union™s 
request that the Respondent sign a local agreement.  In 
these circumstances, it was obvious to the employees that 
Peterson was not speaking on behalf of the Respondent 
when he expressed support of the Union. 
Second, Peterson, though 
present for the employees™ 
signing of authorization cards, did not solicit the cards 

himself.  Rather, the union representatives distributed the 
cards and collected them from the employees who signed 
them. 
14 Further, there is no evidence
 that establishes that Pe-
terson™s conduct at the meeting was likely to coerce an 
employee into signing an auth
orization card.  His state-ments in support of the Union during the round table 
discussion were unaccompanied by any threats of retalia-
tion, i.e., he said nothing to convey any suggestion that 
he would use his supervisory powers to bring pressure to 

bear on employees who did not support the Union.
15  All 
                                                          
                                                                                             
13 Our dissenting colleague disagrees with this precedent and would 
find that supervisory solicitation of 
authorization cards is inherently 
coercive.  This argument by our coll
eague was rejected by the Board in 
a recent representation case.  See
 Millsboro Nursing & Rehabilitation 
Center, 327 NLRB No. 153 (1999).  
14 The instant case is thus distinguishable from the cases cited by the 
Respondent in which there was evidence that the supervisor engaged in 
direct solicitation of authorization cards, which 
the Board found tainted 
those cards. See Desilu Productions, Inc.,
 106 NLRB 179, 182 (1953); 
Insular Chemical Corp.,
 128 NLRB 93, 98 (1960); 
Dexter IGA Food-
liner, 209 NLRB 369, 373 (1974); 
Sarah Neuman Nursing Home,
 270 NLRB 663 fn. .2 (1984); 
Reeves Bros., Inc.,
 277 NLRB 1568 fn. 1 
(1986); and 
Anaheim Town & Country Inn,
 282 NLRB 224, 228Œ230 
(1986). 
15 After recognition was granted, Peterson commented to Timothy 
Hahn that ﬁthose of you who did not sign a card, you better get that 

cardŠyou better get the card nowﬂ 
because ﬁyou can™t be nonunion 
and work a Union shop.ﬂ  Since this remark was made after the em-
ployees had signed authorization cards
, it could not serve as evidence 
of the employees were aware that Peterson was a long-
time member of the Union.
  As employee Borders ob-
served, Peterson ﬁis one of the guys and he was invited 

[to the meeting with the union representatives].  The door 
at the [Union] was open to any Union member no matter 
what you are.ﬂ  As set out 
in the ﬁBackgroundﬂ section, above, Peterson™s message to this fellow workers was 
simply that none of them (Peterson included) could know 
what wages and benefits they could expect in the future 
if the Respondent persisted in its refusal to recognize the 
Union.  Such a statement would likely be regarded as a 
ﬁfellow worker™s™™ view of a mutual plight, and would 
not reasonably be taken as a statement of someone 
speaking in his role as an agent of management.
16  Under these circumstances, we find that Peterson™s 
presence at the union meetin
g at which employees signed 
authorization cards and his statements in support of the 
Union are insufficient to establish that the cards were 
tainted. See 
Pantex Towing Corp.,
 258 NLRB 837, 846 
(1981); 
Brown & Connolly, Inc.,
 237 NLRB 271, 273 
(1978); 
WKRG-TV,
 190 NLRB at 175; and 
Clay City 
Beverages, Inc.
, 176 NLRB 681, 682 (1969).  Accord-
ingly, we find that the Union represented a valid majority 
of unit employees at the time the Respondent voluntarily 
recognized it as the employees™ 9(a) bargaining represen-
tative on August 1 and that the Respondent was obligated 
to bargain with the Union for a reasonable period of 
time.  We therefore find that the Respondent violated 
Section 8(a)(5) and (1) wh
en it withdrew recognition 
from the Union on August 11 and made unilateral 
changes in the employees™ terms and conditions of em-
ployment on August 18. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, The Waldinger Corporation, 
Smyrna, Georgia, its office
rs, agents, successors, and 
assigns, shall take the action set forth in the Order. 
 MEMBER HURTGEN, dissenting. 
Contrary to my colleagues, 
I find that the Union™s au-
thorization cards were tainted by the actions of Supervi-
 that Peterson coerced Hahn or any other employee to sign authorization 
cards. 16 We note that under the Act, 
although an employer may prohibit 
his supervisors from belonging to 
a union, barring such a prohibition a 
supervisor is free to be a union member and may even be covered by 
the collective-bargaining agreement.  See, e.g., 
Gratiot Community 
Hospital, 312 NLRB 1075 fn. 2 (1993), and cases there cited, enf. 
denied in part on other grounds 51 F.3d 1255 (6th Cir. 1995).  Thus, the 

Act does not presume that a supervisor™s membership and participation 
in union activities necessarily coerce
s his fellow employees.  Here, the 
Respondent had permitted Peterson to remain a union member, and 
kept him at arms length 
regarding wage and bene
fit decisions, declining 
to tell him what the Respondent had in mind for changes in employee 
wages and benefits once it was no 
longer applying the union contract 
terms.  The Respondent thus dealt with him as simply part of the work 
force. 
 WALDINGER CORP. 547sor Arthur Peterson in the card-signing process. There-
fore, as the Union never established valid majority status, 
the Respondent was not obligated to recognize and bar-
gain with the Union. 
In brief, the facts are as fo
llows.  On July 31, 1997, at 
a meeting at the union hall, the Respondent™s 12 employ-

ees met with Peterson and officials from the Union.  Pe-

terson was the leading advocate for the Union.  He was 
the one who announced and spread the word as to the 
meeting.  Peterson advocated that all employees join the 
Union.  He argued that the Union™s benefit package was 
a known quantity and that employees should not reject it.  
Critically, although the union officials left the meeting at 
one point, Peterson did not.  He remained for the em-
ployee discussion and for the open informal vote to join 
the Union.  After the union representatives returned to 
the meeting, Peterson signed a card, and he witnessed the 
card-signings by the other employees. 
As set forth in my dissent in 
Millsboro Nursing & Re-
habilitation Center,
 327 NLRB 879 (1999), I believe that 
supervisory solicitation of an employee to sign an au-
thorization card is coercive, even in the absence of an explicit threat or promise of benefit.  Peterson had control 
over the working lives of these employees.  He exercised 
authority to discipline, eval
uate, direct, and administer 
pay raises.  Armed with this authority, Peterson solicited 

the employees to sign authorization cards.  Though union 
officials may have physically passed out and retrieved the 
authorization cards, Peterson was a leading force in the 
entire process.  He strongly advocated joining the Union 
and spoke in favor of the Union™s benefit package.  Peter-
son personally signed a card in front of the employees.  
Significantly, he also witnessed the open vote and the 
card-signingŠthus observing whether or not employees 
responded to his plea. 
In sum, the supervisor who had power over the work 
lives of employees watched to see whether these employ-

ees responded to his urging that they join the union.  

Clearly, if he had engaged in this conduct in order to per-
suade employees to abandon 
the union, a resultant anti-
union petition would be tainted.  I see no reason to reach a 
different result where, as here, the supervisors seek to 
have the employees sign a prounion document.  Thus, in 
my view, Peterson™s role an
d actions coerced employees 
into signing cards.  Therefore, these tainted cards could 
not establish a valid majority on behalf on the Union. 
My colleagues argue that Supe
rvisor Peterson was free 
to be a union member and that the Respondent dealt with 
him as part of the work force.  As shown below, neither 
argument is persuasive.  As to the first argument, the 
issue is not whether Peterson could be a union member.  
Rather, the issue is whether 
his conduct
 in the instant 
case, coupled with his power over employment condi-

tions, would tend to interfere with the employees™ exer-
cise of Section 7 rights. 
As to the second point, the issue is not how the Re-
spondent treated Peterson.  Rather, the issue has to do 
with Peterson™s supervisory relationship to employees.  In 
light of that relationship, and Peterson™s control over pay 
raises and discipline, there is a concern that employees 
would not be inclined to bite the hand that feeds them. 
The Respondent, upon learning of the circumstances of 
the employee card-signing, w
ithdrew its earlier recogni-

tion of the Union.  As its recognition was based on the 
tainted cards, the Respondent was privileged, if not obli-
gated, to withdraw recognition.  I would therefore dis-
miss the complaint. 
Carla L. Wiley, Esq., and Lisa Y. Henderson, Esq
. for the Gen-eral Counsel. James R. Swanger, Esq., 
for the Respondent. John McIntire, Esq., 
for the Charging Party
. BENCH DECISION STATEMENT OF THE CASE 
LAWRENCE W. CULLEN, Administrative Law Judge.  
This case was heard before me on June 24, 1998.  I issued a 
Bench Decision on June 25, 1998, pursuant to Section 
102.35(a)(1) of the Board™s Rules and Regulations on the entire 
record in this proceeding including my consideration of the 
arguments of counsel and the trial memorandum filed by the 
Charging Party.  In accordance with Section 102.45 of the 
Board™s Rules and Regulations I certify the accuracy of, and 
attach hereto as ﬁAppendix Aﬂ the pertinent portion of the trial 
transcript (pp. 182Œ197) as corrected and modified. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The Respondent, Waldinger Corporation, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Withdrawing recognition from and failing and refusing to 
recognize the Union as the ex
clusive collective-bargaining 
representative of the employees in the following appropriate 

bargaining unit: 
 All full time and part time HVAC service technicians em-
ployed by the Employer out of its 1600 Wilson Way, Suite 
12, Symrna, Georgia Branch Office but excluding all of-
fice clerical employees, sales employees, sub-contractors, 
professional employees, confidential employees, all other 
employees employed by the 
Employer, guards, and super-
visors as defined in the Act.  
 (b) Bypassing the Union and dealing directly with the unit 
employees with respect to wages and other terms and condi-
tions of employment and unilate
rally implementing the follow-
ing changes in the terms and conditions of employment of its 
employees: 
 1. a pay increase 
2. a profit sharing and savings plan 
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  5483. a flexible benefits plan 
4. a health insurance plan, and 
5. six paid holidays. 
 (c) In any like or related manner, interfering with, restraining 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirmative actions designed to effec-
tuate the policies of the Act. 
(a) Recognize and on request, 
bargain with the Union on be-
half of the employees in the 
above-described unit for a reason-
able time and if agreement is reached embody it in a signed 
agreement. 
(b) Make the unit employees whole for any loss of earnings 
or benefits sustained by them 
as a result of Respondent™s with-
drawal of recognition from and its failure and refusal to bargain 
with the Union on their behalf, and its bypassing of the Union 
as the collective-bargaining representative of the unit employ-
ees and Respondent™s institution of unilateral changes in the 
terms and conditions of employme
nt of its employees, with 
interest, as set out in ﬁthe Remedy.ﬂ 
(c) Rescind any of the afores
aid unilateral changes on the 
written request of the Union. 
(d) Within 14 days after service by the Region, post at its fa-
cility in Smyrna, Georgia, copies of the attached notice marked 
ﬁAppendix B.2ﬂ  Copies of the notice, on forms provided by the 
Regional Director for Region 10, 
after being signed by the Re-

spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since July 31, 1997. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  The complaint is otherwise 
dismissed as to violations
 not specifically found. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 withdraw recognition from and fail and re-
fuse to recognize the United Association of Journeymen and 
Apprentices of Plumbing and Pipefitting Industry of the United 
States and Canada, AFLŒCIO, Local No. 72 as the exclusive 
collective bargaining representa
tive of the unit employees. 
WE WILL NOT
 bypass the Union and deal directly with the 
unit employees with respect to 
wages and other terms and con-
ditions of employment and will
 not unilaterally implement:   
 1. a pay increase 
2. a profit sharing and savings plan 
3. a flexible benefits plan 
4. a health insurance plan, and 
5. six paid holidays. 
 WE WILL NOT
 in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of their rights 
under Section 7 of the Act. 
WE WILL, on request, bargain with the Union on behalf of 
the employees in the above-described unit for a reasonable time 
and if agreement is reached, embody it in a signed agreement. 
WE WILL make the unit employees whole for any loss of 
earnings or benefits sustained by
 them as a result of our with-
drawal of recognition and our failure and refusal to bargain 
with the Union on their behalf, and our bypassing the Union as 
the collective-bargaining representative of the unit employees 
and our institution of unilateral 
changes in their terms and con-
ditions of employme
nt, with interest. 
WE WILL rescind any of the aforesaid unilateral changes on 
the written request of the Union. 
THE WALDINGER CORPORATION 
182 APPENDIX A 
BENCH DECISION I heard this case on June 24, 199
8 in Atlanta, Georgia pursu-ant to a Complaint filed by the Regional Director of Region 10 
of the National Labor Relations Board (ﬁThe Boardﬂ) on April 
16, 1998. 
The Complaint is based on a charge filed by the United As-
sociation of Journeymen and 
Apprentices, of Plumbing and 
Pipefitting Industry of the United States and Canada, AFLŒCIO 

Local No. 72 (ﬁThe Charging Part
yﬂ) or (ﬁThe Unionﬂ) on Oc-
tober 14, 1997. 
The Complaint alleges that The Waldinger Corporation 
(ﬁThe Respondentﬂ) or (ﬁThe 
Companyﬂ) violated Section 
8(a)(5) and (1) of the Act by the issuance of a letter dated Au-

gust 11, 1997 withdrawing recognition from the Union which it 
had previously recognized as th
e exclusive collective bargain-
ing representative of the employees in the following described 

unit and that description as stipulated by the Parties and as set 
out in Joint Exhibit 1 is:    
ﬁAll full time and part time HVAC service technicians em-
ployed by the Employer out of its 1600 Wilson Way, Suite 12,  
 WALDINGER CORP. 549183 Symrna, Georgia Branch Office but excluding all office clerical 
employees, sales employees, sub-
contractors, professional em-
ployees, confidential employees, all other employees employed 

by the Employer, guards, and supervisors as defined in the Actﬂ 
constitute an appropriate unit for the purposes of collective 
bargaining under a pre-hire agr
eement within the meaning of 
Section 8(f) of the Act as well as 
under Section 9(b) of the Act.   
It is alleged, it is admitted, and I find that the above de-
scribed unit constitutes a unit appropriate for purposes of col-

lective bargaining within the m
eaning of Section 9(b) of the Act. 
It is further alleged that sinc
e the withdrawal of recognition 
the Respondent has thereafter failed and refused to bargain with 

the Union as the exclusive collective bargaining representative 
of the unit, and that since or about August 11, 1997 the Re-
spondent has bypassed the Union and dealt directly with the 
employees in the unit with respect to wages and other terms and 
conditions of employment, and that Respondent has since Au-
gust 11, 1997 unilaterally implem
ented changes in the terms 
and conditions of employment of 
its employees in violation of 

Section 8(a)(5) and (1) of the Act.   
The Respondent has by its Answer filed on April 21, 1998 
denied the commission of any violations of the Act.   
The Complaint alleges and it is admitted and I find that  
184 at all material times herein th
e Respondent has been an Iowa 
Corporation with an office and place of business in Smyrna, 
Georgia herein called Respondent
™s facility where it has been 
engaged in the service and maintenance of mechanical equip-
ment;  
And that during the past twelve month period Respondent in 
conducting its aforesaid business operations has provided ser-
vices valued in excess of $50,000.
00 directly to customers lo-
cated outside the State of Georgia, and 
That Respondent has been an Employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the Act.  It 
is further alleged, admitted, and I find that at all times material 
herein the Union has been a labor organization within the 
meaning of Section 2(5) of the Act. 
It is further alleged and admitted by Respondent that at all 
times herein the Company President Thomas Koehn, Branch 
Manager William McMillen, Pe
rsonnel Manager Becky Buch, 
and Service Supervisor Arthur 
C. Peterson have been supervi-
sors of Respondent within the meaning of Section 2(11) of the 
Act and Agents of Respondent w
ithin the meaning of Section 
2(13) of the Act.  With respect 
to supervisor Arthur Peterson I will treat that separately. 
All right.  Respondent is engaged 
in the installation, service, 
and maintenance of heating a
nd air conditioning equipment for 
large commercial facilities.  It is 
185 headquartered in Des Moines, Iowa
 with several branch offices 
throughout the Mid-West and Sout
heast including an office in 
Smyrna, Georgia which is also referred to as the Atlanta Branch 
Office. Thomas Koehn is the Presiden
t of Respondent and is head-
quartered in Iowa.  William McMillen is the General Manager 
of the Atlanta Branch in Smyrna, Georgia.  Local 72 is an af-
filiate of the International servicing the greater Atlanta Metro-
politan area with its work jurisdiction including servicing, 
maintenance, and installation 
of HVAC equipment and repre-
sents HVAC service technicians 
and employees who are signa-
tory to the National Mechanical Equipment, Service, and 
Maintenance Agreement.   
That™s NMESMA or the National Agreement which is a col-
lective bargaining agreement negotiated by the International 
Union and the Mechanical Service Contractors of America. 
This agreement provides for wage
s, benefits, and other terms 
and conditions of employment to be ﬁin accordance with estab-
lished Local agreements to the extent they do not conflict with 
the National agreementﬂ.   
Prior to August 16, 1997 Responde
nt™s service technicians 
were covered by the National agreement.  Respondent was a 
signatory to an 8(f) - Section 8(f) of the Act pre-hire agreement 
with the International which had been entered into on Novem-
ber 6, 1990. 186 Under the terms of the agreement the Union or the Respon-
dent could terminate it by giving
 to the other sixty days notice 
prior to August 16th of each year.  On June 30, 1997 Respon-
dent™s President Koehn gave notice by letter to International 
representative Donald House of Respondent™s intention to ter-
minate the agreement. 
House then sent a letter to each of the Local Unions covered 
by the letter of termination 
including Local 72.  Local 72 or-
ganizer Clyde Jones testified that after the receipt of the July 1 
memo from House directing Local 72 to obtain a Local agree-
ment with Respondent he telephoned Respondent™s President 
Koehn and asked him what was wrong with the International agreement.   
Koehn™s response was negative a
nd Jones did not ask him to 
enter into a Local agreement. 
 Subsequently, Jones telephoned 
several of the unit employees 
of the Respondent, including Art Peterson, a supervisor for Respo
ndent, and set up a meeting at 
Local 72™s Union Hall between the employees including Peter-
son and also with Richard Oliver, Local 72™s Business Man-
ager, and its Business Agent Ray Cashwell at which Oliver 
explained the Union™s health and welfare plan, pension plan, 
and referral procedures. 
After much discussion the Union representatives left the 
room and the employees voted 9 to 4 in favor   
187 of representation by the Union.  After the vote the Union repre-
sentatives returned and Jones 
passed out Union authorization 
cards which were signed by nine of the thirteen employees at 
the meeting. 
This meeting was held on July 31
st.  The next day, August 1, 
1997, Jones and Cashwell presente
d a letter demanding to ne-
gotiate to Branch Manager McMillen at his office.  This letter 

had been signed by Business Manager Oliver. 
The letter stated to The Waldinger Company ﬁPlease be ad-
vised that Local 72 United Association of Journeymen and 
Pipefitters of the Plumbing and Pipefitting Industry of the 
United States and Canada continues to represent Waldinger™s 
mechanics in Atlanta.  Local 
72 demands that Waldinger nego-
tiate in good faith the terms an
d conditions of the employees™ 
employment and sign a collective bargaining agreement with 
Local 72.  Sincerely, Richard L. Oliver, Business Manager 
Local Union 72.ﬂ 
Jones testified that McMillen fanned the cards, the Union 
cards which he presented to him, and said that the Respondent  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  550was ready to negotiate but that he would need to talk to Re-
spondent™s President Koehn and would contact Jones again. 
On August 4, 1997 Respondent™s President Koehn sent Local 
72 a letter agreeing to enter into
 negotiations which letter reads 
as follows:  It™s addressed to Richard L. Oliver, 
188 Business Manager Plumbers and 
Pipefitters Local 72.  ﬁDear 
Mr. Oliver.  Our Atlanta Office has forwarded to me your letter 
of August 1, 1997 requesting th
at Waldinger negotiate in good 
faith the terms and conditions of
 employment.  We would be 
happy to conduct such negotiations beginning immediately at a 
time and place agreeable to both parties.   
If Local 72 has a proposed agreement would you please for-
ward a copy to me immediately so that I may review it before 
we meet.  I assume that your
 proposed agreement would in-
clude qualified benefit plans.  If 
it does would you also include 
copies of the related summary pl
an descriptions for those bene-fit plans.   
Once we review your proposal I would like to schedule a 
meeting during the week of August 11.  Sincerely, Thomas K. 
Koehn, President.ﬂ 
On August 11, 1997 Respondent™s President Koehn sent Lo-cal 72 another letter withdrawing recognition which reads as 
follows:  Addressed to Richard L. Oliver, Business Manager 
Plumbers & Pipefitters Local 72.  ﬁDear Mr. Oliver.  I™ve re-
cently been advised that a major
ity of our Atlanta employees do 
not wish to be represented by Pl
umbers & Pipefitters Local 72.   
We do not therefore intend to bargain with Plumbers & Pipe-
fitters Local 72 for a new collective bargaining agreement; and, 
accordingly, the meeting to be scheduled this  
189 week will not be necessary.   
The Company will continue to abide by the applicable terms 
of the National Mechanical Equipment Service and Mainte-
nance Agreement through its A
ugust 15, 1997 expiration date.  
Please be advised however that because Plumbers & Pipefit-
ters Local 72 does not enjoy majority status the Company will 

not recognize Plumbers & Pipefitters Local 72 after August 15, 
1997.  Sincerely, Thomas K. Koehn, President.ﬂ 
Since August 11, 1997 Respondent has not recognized and 
bargained with the Union, nor has it paid into the Union™s pen-

sion funds.   
Respondent™s Branch Manager,
 William McMillen, testified 
that on August 1 Jones introduced him to the other gentleman who was Business Agent Cashwell and they shook hands and 
Jones gave him the letter of that
 date in an envelope which he 
then opened and read.   
Jones asked him who would represent the Respondent in ne-
gotiations and he said he would but that he needed to get in 
touch with Respondent™s President 
Koehn.  Both men then left his office. He testified he has never seen the Union authorization cards 
before the date of the hearing but acknowledged that Jones had 

offered him the cards which he re
fused to take or look at them. 
190 On cross examination McMillen testified that Jones asked 
him if he would like to see the cards and he said ﬁnoﬂ.  McMil-

len also testified on cross examination that he had heard from 
employees prior to this incident
 that nine employees had signed 
Union cards and had been aware prior to the July 31 meeting 

that the employees™ meeting was to take place. 
Under these circumstances I find that the Union presented 
General Manager McMillen with a valid demand for recogni-
tion coupled with proof of majority support of the unit employ-
ees as evidenced by the Union authorization cards. 
I credit Jones™ version of the events when he presented the 
letter and the cards to McMillen and offered to present the 
cards to McMillen.  However, even under McMillen™s version 
it is clear that he was presented with a demand for recognition 
and offered proof of a showing of majority support for the Un-
ion but he declined the proof and agreed to meet with the Un-
ion. I thus find that he, as the person with the profit and loss re-
sponsibility and the highest level official at the Atlanta Branch 
Office, recognized the Union vol
untarily thus establishing the 
Section 9(a) status of the Union as the collective bargaining 
representative of the unit employees. 
Respondent™s President reaffirm
ed this recognition by his 
letter of August 4, 1997.  Mc
Millen testified on direct 
191 examination that on August 6th, a Wednesday, he received two 
petitions from the service technicians addressed to President 

Koehn, one of which was signed by eight service technicians, 
and the other of which was signed by eleven of the service 
technicians stating that they did not wish to be represented by 
the Union. 
He called President Koehn and 
forwarded these petitions to 
him after receiving them.  On cross examination McMillen 
acknowledged that he himself had drafted the petitions which 
were identical copies after conferring with the Company™s at-
torney and having referred servi
ce technician Pat Ratcliff to a 
private attorney. 
Ratcliff had called him and sa
id that he had changed his 
mind about Union representation a
nd told him that he and sev-eral other employees wanted to file the petition.  McMillen 

testified that he drafted the pe
tition on August 5th and that it 
was circulated during the morn
ing of August 6th by Ratcliff 
who called the service technicians into the office from their 
jobs in the field during working hours to sign the petition with 
McMillen™s admitted acquiescence. 
The Respondent contends that the employees™ selection of 
the Union as their collective bargaining representative is tainted 
by the supervisory involvement of
 Art Peterson, the supervisor 
of the service technicians, and Respondent presented three ser-
vice technicians who testified that 
192 Peterson was a leading supporter of the Union at the employee 
meeting of July 31 and contended that he would rather have a 
known benefit package which was the Union™s rather than an 
unknown package which would be the Company™s. 
The Respondent contends, the General Counsel stipulates 
that Peterson was a Section 2(11)
 supervisor under the Act.  
However, the Charging Party 
opposes the stipulation.  
I find on the basis of the stipulation of the Respondent and 
the General Counsel and the substantial evidence of Peterson™s 
supervisory status that he was 
at all times material herein a 
supervisor under the Act who had the authority and exercised 

the authority to responsibly direct
 the service technicians in the field, to hire, to discipline, 
to evaluate, and administer pay 
raises to these employees. 
 WALDINGER CORP. 551The Respondent contends that Peterson™s involvement at the 
meeting thus tainted the selectio
n of the Union by the employ-
ees and their signing of authori
zation cards.  Service techni-
cians Timothy Hahn, Steve Borders, and Joseph Beck all testi-
fied concerning Peterson™s particip
ation in favor of the Union at 
the July 31 meeting. 
Hahn and Borders did not sign a card.  Beck did.  However, 
there was no evidence of any coercion by Peterson who was 
espousing a position which was at odds with the Company™s 
position.   193 Company President Thomas Koehn testified he sent the Au-
gust 11 letter withdrawing reco
gnition as it was clear on the 
basis of the petitions that the Un
ion did not represent a majority 
of the employees and that he 
had never thought that they had 
represented a majority of the employees, and also, because of 
Peterson™s involvement with the process.   
The Parties have stipulated al
so that the Respondent imple-
mented the following unilateral changes effective August 18, 1998 for all service technicians: (1) A pay increase.  (2) A 
profit sharing and savings plan.  
(3) A flexible benefits plan.  
(4) A health insurance plan, and (5) Six paid holidays.   
Analysis and Conclusions
.  I find that the Respondent volun-
tarily recognized the Union as the collective bargaining repre-
sentative of the unit employees on August 1, 1997 and reaf-
firmed this by the letter sent
 to the Union by Respondent™s 
President Koehn on August 4 reaffirming this voluntary recog-
nition.  Thus, the Union was th
e collective bargaining represen-
tative of the unit employees under 
Section 9(a) of the Act.  
I would cite in support of this position 
John Deklewa and 
Sons, Inc., 282 NLRB 1375, 1387 Footnote 53 (1987); 
Pierson 
Electric Inc., d/b/a Golden West Electric
, 307 NLRB 1494, 
1495 (1992); MFP Fire Protection, Inc
., 318 NLRB 840 
(1995); Hayman Electric, Inc
., 314 NLRB 879 (1994); Brannon 
Sand and Gravel Company, 289 NLRB No. 128 (1988). 
194 I find that the selection of the Union by the unit employees 
and the signing of Union authorization cards by them at the 

July 31 meeting was not tainte
d by supervisory involvement. 
Here the Employer has failed to show that there was any 
unlawful coercion of the empl
oyees by Peterson who was 
clearly espousing his own views in
 contrast to the Respondent™s position.  In support of this I cite Brooks v. NLRB
 348, U.S. 96 (1954); Wehrenberg Theaters, Inc., 260 NLRB 18, 22 (1982); 
Pacific 
Physicians Services, Inc
., 313 NLRB No. 200 (1994); 
Silbase Company, 290 NLRB No. 157 (1988). 
I find that the withdrawal of recognition and refusal to bar-
gain bypassing the Union and th
e implementation of the unilat-
eral changes by Respondent as set out hereinabove was viola-
tive of Section 8(a)(5) and (1) of the Act.   
Having voluntarily recognized the Union the Respondent 
was obliged to engage in bargaining upon request by the Union 
for a reasonable period of time.  Respondent™s withdrawal of 
recognition was unlawful and dest
abilized the collective bar-
gaining relationship.  Respondent
 could not rely on the petition 
as the Union had not been afforded a reasonable time to repre-
sent the employees and bargain on their behalf.  I cite 
Brooks v. NLRB, supra, I believe that was and 
Star Dental 
195 Products, 303 NLRB 968 (1991); Keller Plastics Eastern, Inc.
, 157 NLRB 583, 587 (1966); Cayuza Crushed Stone, Inc.,
 195 
NLRB 543, 545 (1972). 
Conclusions of law.  The Respondent is an Employer en-
gaged in commerce within the meaning of Section 2 (6) and (7) 
of the Act.  (2) The Union is a labor organization within the 
meaning of Section 2(5) of the Act.  (3) Respondent violated 
Section 8(a)(5) and (1) of the Ac
t by its withdrawal of recogni-
tion from the Union, it™s failure and refusal to recognize the 

Union as the exclusive collective bargaining representative of 
the employees in the aforesaid 
appropriate bargaining unit, and 
by bypassing the Union in dealing directly with the unit em-

ployees with respect to wages and other terms and conditions of 
employment, and by unilaterally
 implementing the following 
changes in the terms and conditions of employment of its em-
ployees which were: 
(1) A pay increase.  (2) A profit sharing and savings plan.  
(3) A flexible benefits plan.  (4) A health insurance plan; and 
(5) Six paid holidays. 
The Remedy.  Having found that the Respondent has en-
gaged in violations of the Act it will be recommended that the 
Respondent cease and desist therefrom a
nd take certain af-
firmative actions designed to effectuate the purposes of the Act 
and post the appropriate notice. 
It is recommended that the Respondent recognize and on  
196 request bargain with the Union on behalf of the employees in 
the above described unit.  It is
 further recommended that the 
Respondent make the aforesaid 
employees whole for any loss 
of earnings or benefits sustained by them as a result of Respon-
dent™s failure and refusal to recognize the Union and bargain on 
their behalf and its bypassing of the Union as the exclusive 
collective bargaining representati
ve of the unit employees and 
Respondent™s institution of unilate
ral changes in the terms and 
conditions of employment of its employees.  In accordance 

with F.W. Woolworth Co.,
 90 NLRB 289 (1950), these sums shall be with interest, as computed in 
New Horizons for the 
Retarded,
 283 NLRB 1173 (1982) which provides for interest to be computed at the short term Federal rate for the underpay-
ment of taxes as set out in the 1986 Amendment to 226 USC 
Section 6621.  Respondent will also
 be ordered to rescind any 
of the aforesaid unilateral changes upon the written request of 

the Union.   
When I receive the transcript in this case I will review my 
decision and I may correct it or modify it as warranted and will 
then certify it in its modified 
form.  Exceptions shall run from that point. Is there anything further before I close the hearing in this 
case? 
MS. WILEY:  No, Your Honor. 
MR. McINTIRE:  No, Your Honor. 
197 JUDGE CULLEN:  Hearing no 
answer the hearing is 
now closed.   
(Off the record.) 
(Whereupon, the hearing in the above entitled matter closed 
at 12:00 noon.) 
Date:  June 25, 1998 
 